DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 4-12, 14-18, 20-22 and 26-28 are allowable over the prior art of record. The closest prior art of record Yiu et al. (US 2016/0337133 A1), hereinafter Yiu teaches authentication and certification authorities and secure communications. A classifier may be trained and distributed to the client device by a trusted entity. A classifier may be constructed, or trained, by applying machine learning methods to a collection of valid, authorized certificates. This training may allow the classifier to detect valid but potentially improper certificates (e.g., improperly used). After a classifier is trained, the trusted entity may distribute the classifier to client devices. The classifier may be used to analyze a certificate received by a client device. The analysis may determine a probability that the certificate conforms to the learned behavior of other valid, authorized certificates. The classifier may allow communication with the unverified entity, provisionally block communication with the unverified entity while waiting for user input, warn the user of a potentially malicious communication, block communication with the unverified entity entirely (Yiu, [0002], [0003]). The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “a plurality of classification includes a low-quality classification that indicates that the content item is not 
Dependent claims 2, 4, 5-10, 12, 14-16, 18, 20-22 and 26-28 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sokolan et al. (US 2011/0270834 A1) teaches document classifier analyze documents and tag the documents. Data classifier learn or change the classifier over time. The classifier to be removed, each classifier is independent, each document may not processed by each classifier,  document identifier used to relook the engine and reclassify the documents ([0013], [0027], [0048]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154        
4/23/2021